[J-60-2018]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :          4 EAP 2018
                              :
               Appellee       :          Appeal from the Order of the Superior
                              :          Court entered on 7/19/17 at No. 3506 EDA
                              :          2015 (reargument denied 9/5/17)
          v.                  :          reversing the Judgment entered on
                              :          10/30/15 and remanding to the Court of
                              :          Common Pleas, Philadelphia County,
SHAKIR BERRYHILL,             :          Criminal Division at No. CP-51-CR-
                              :          0011083-2014
               Appellant      :




                                    ORDER


PER CURIAM


      AND NOW, this 10th day of October, 2018, this appeal is dismissed as having

been improvidently granted.